  Case 6:21-cv-06072-RTD Document 9                 Filed 05/24/21 Page 1 of 1 PageID #: 22




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION

 DANIEL RAY BROWN                                                                    PLAINTIFF

 v.                                   Civil No. 6:21-CV-06072

 ARKANSAS DIVISION OF COMMUNITY                                                  DEFENDANTS
 C ORRECTION, SUPERVISED SANCTION
 CENTER OMEGA UNIT, and WARDEN
 EMSWELLER


                                            ORDER

       This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983. Plaintiff

proceeds pro se and in forma pauperis. Currently before the Court is Plaintiff’s Motion to

Voluntarily Dismiss this case. (ECF No. 8).

       Plaintiff filed his Complaint on May 4, 2021. (ECF No. 1). He filed his Motion to Dismiss

on May 20, 2021, asking that the Court dismiss his case. (Id.). The case has not yet been screened

or served.

       The Clerk is DIRECTED to treat Plaintiff’s motion (ECF No. 8) as a notice of voluntary

dismissal pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure and dismiss this

case without prejudice. The Clerk is further DIRECTED to set aside the filing fee order in this

case (ECF No. 7), as the Court has been informed of a significant clerical error on the inmate

certificate of account.

       IT IS SO ORDERED this 24th day of May 2021.

                                                      /s/   Mark E. Ford
                                                      HON. MARK E. FORD
                                                      UNITED STATES MAGISTRATE JUDGE




                                                1
